Exhibit 10.1

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement” ) is made and entered into
as of August 15, 2006 between BRE PROPERTIES, Inc., a Maryland corporation (the
“Company”) and the several initial purchasers (the “Initial Purchasers”) named
in Schedule A to the Purchase Agreement (as defined below), for whom Wachovia
Capital Markets, LLC and Deutsche Bank Securities Inc., are acting as
representatives (each a “Representative”).

This Agreement is made pursuant to the Purchase Agreement, dated August 8, 2006
(the “Purchase Agreement”), between the Company as issuer of the 4.125%
Convertible Senior Notes due 2026 (the “Notes”) and the Initial Purchasers,
which provides for, among other things, the sale of the Notes by the Company to
the Initial Purchasers.

In order to induce the Initial Purchasers to enter into the Purchase Agreement,
the Company has agreed to provide to the Initial Purchasers and their respective
direct and indirect transferees the registration rights set forth in this
Agreement. The execution of this Agreement is a condition to the closing under
the Purchase Agreement.

In consideration of the foregoing, the Company agrees with the Initial
Purchasers (i) for their benefit as Initial Purchasers and (ii) for the benefit
of the Holders (as defined below) from time to time of Registrable Securities
(as defined below):

1. Definitions. Capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

“Advice” shall have the meaning set forth in the last paragraph of Section 3
hereof.

“Announcement” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Affiliate” has the same meaning as given to that term in Rule 405 under the
Securities Act or any successor rule thereunder.

“Automatic Shelf Registration Statement” shall mean a registration statement
filed by a Well-Known Seasoned Issuer which shall become effective upon filing
thereof pursuant to General Instruction I.D of Form S-3.

“Business Day” means any day other than a Saturday, a Sunday, or a day on which
banking institutions in New York, New York are authorized or required by law or
executive order to remain closed.

“Common Stock” means the shares of common stock, $0.01 par value per share of
the Company, potentially issuable upon conversion of the Notes.



--------------------------------------------------------------------------------

“Company” shall have the meaning set forth in the preamble to this Agreement and
also includes the Company’s successors and permitted assigns.

“Closing Date” shall mean each Closing Date as defined in the Purchase
Agreement.

“Effective Date” shall mean the date the initial Shelf Registration Statement
becomes effective or, in the case of designation of an Automatic Shelf
Registration Statement as the Shelf Registration Statement, the date a
Prospectus is first made available thereunder for use by the Holders.

“Effectiveness Deadline” shall mean (i) for purposes of Section 2(a)(i) hereof,
the 180th day following the Issue Date, (ii) for purposes of the filing of any
post-effective amendment pursuant to Section 2(a)(iii) hereof, the 30th day
after the obligation to make such filing arises, (iii) for purposes of the
filing of any Shelf Registration Statement pursuant to Section 2(a)(iii) hereof,
the 60th day after the obligation to make such filing arises, and (iv) for
purposes of any filing made pursuant to Section 2(a)(iv) hereof, the tenth
Business Day after the obligation to make such filing arises.

“Effectiveness Period” shall have the meaning set forth in Section 2(a)(iv)
hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Filing Deadline” shall mean (i) for purposes of Section 2(a)(i) hereof, the
90th day following the Issue Date, (ii) for purposes of Section 2(a)(iii)
hereof, the tenth Business Day after the date of receipt by the Company of the
information specified therein (or, if a Suspension Period is then in effect or
initiated within five Business Days following the date of receipt of such
information, the fifteenth Business Day following the end of such Suspension
Period), and (iii) for purposes of Section 2(a)(iv) hereof, the tenth Business
Day after the cessation of effectiveness of any Shelf Registration Statement
(or, if a Suspension Period is then in effect or initiated within five Business
Days following the date of receipt of such information, the tenth Business Day
following the end of such Suspension Period).

“Holder” shall mean each Initial Purchaser, for so long as such Initial
Purchaser owns any Registrable Securities, and each of such Initial Purchaser’s
respective successors, assigns and direct and indirect transferees who become
registered owners of Registrable Securities.

“Indenture” shall mean the Indenture relating to the Securities, dated as of
June 23, 1997, between the Company and the Trustee, as supplemented by the first
supplemental indenture, dated April 23, 1998, and second supplemental indenture
dated August 15, 2006, pursuant to which the Notes are being issued, and in
accordance with which the Common Stock may be issued, as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble to this
Agreement.

 

2



--------------------------------------------------------------------------------

“Inspectors” shall have the meaning set forth in Section 3(l) hereof.

“Issue Date” shall mean August 15, 2006, the date of original issuance of the
Notes.

“Liquidated Damages” shall have the meaning set forth in Section 2(e) hereof.

“Majority Holders” shall mean the Holders collectively holding a majority of the
aggregate principal amount of outstanding Notes or the number of shares of
outstanding Common Stock, as the context requires.

“Notes” shall have the meaning set forth in the preamble to this Agreement.

“Person” shall mean an individual, partnership, corporation, trust or
unincorporated organization, limited liability corporation, or a government or
agency or political subdivision thereof.

“Prospectus” shall mean the prospectus included in a Shelf Registration
Statement, including any preliminary prospectus, any issuer “free writing
prospectus,” as such term is defined in Rule 433 under the 1933 Act, and any
such prospectus as amended or supplemented by any prospectus supplement,
including a prospectus supplement with respect to the terms of the offering of
any portion of the Registrable Securities covered by a Shelf Registration
Statement, and by all other amendments and supplements to a prospectus,
including post-effective amendments, and, in each case, including all documents
incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble to this
Agreement.

“Questionnaire” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Records” shall have the meaning set forth in Section 3(l) hereof.

“Registrable Securities” shall mean the Notes and the Common Stock; provided,
however, that (i) the Notes shall cease to be Registrable Securities upon the
earlier of (1) a Shelf Registration Statement with respect thereto for the
resale of the Notes having been declared effective under the Securities Act and
such Notes having been disposed of pursuant to such Shelf Registration
Statement, (2) such Notes having become eligible to be sold without restriction
as contemplated by Rule 144(k) under the Securities Act by a Person who is not
an Affiliate of the Company or (3) such Notes having ceased to be outstanding,
and (ii) the Common Stock shall cease to be Registrable Securities upon the
earlier of (1) a Shelf Registration Statement with respect to such Common Stock
for the resale thereof having been declared effective under the Securities Act
and such Common Stock having been disposed of pursuant to such Shelf
Registration Statement, (2) such Common Stock having become eligible to be sold
without restriction as contemplated by Rule 144(k) under the Securities Act by a
Person who is not an Affiliate of the Company, or (3) such Common Stock having
ceased to be outstanding.

 

3



--------------------------------------------------------------------------------

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation: (i) all SEC or National Association of Securities Dealers, Inc. (the
“NASD”) registration and filing fees, (ii) all fees and expenses incurred in
connection with compliance with state securities or blue sky laws (including
reasonable fees and disbursements of one counsel for all underwriters or Holders
as a group in connection with blue sky qualification of any of the Registrable
Securities) and compliance by the Company with the rules of the NASD, (iii) all
expenses of any Persons in preparing or assisting in preparing, word processing,
printing, duplicating, and distributing any Shelf Registration Statement, any
Prospectus and any amendments or supplements thereto, and in preparing or
assisting in preparing, printing, duplicating, and distributing any underwriting
agreements, securities sales agreements and other documents relating to the
performance of and compliance with this Agreement, of one counsel for the Holder
in connection with the Shelf Registration Statement, (iv) all rating agency
fees, (v) the fees and disbursements of counsel for the Company, of one counsel
for the Holders in connection with the Shelf Registration Statement and of the
independent certified public accountants of the Company, including the expenses
of any “cold comfort” letters required by or incident to the performance of and
compliance with this Agreement, and (vi) the reasonable fees and expenses of any
special experts retained by the Company in connection with the Shelf
Registration Statement.

“SEC” shall mean the Securities and Exchange Commission.

“Securities” shall mean the Notes and the Common Stock.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(a)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2(a) hereof, which covers all
or any portion of the Registrable Securities, on Form S-3 (including an
Automatic Shelf Registration Statement) or, if not then available to the
Company, on another appropriate form under Rule 415 under the Securities Act, or
any similar rule that may be adopted by the SEC, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all documents incorporated by reference therein.

“Suspension Period” shall have the meaning set forth in Section 2(a)(iv).

“Trustee” shall mean the trustee with respect to the Notes under the Indenture.

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 under
the Securities Act.

 

4



--------------------------------------------------------------------------------

2. Registration Under the Securities Act.

(a) Shelf Registration.

(i) The Company shall file or cause to be filed (or otherwise designate an
existing Automatic Shelf Registration Statement previously filed with the SEC
as) a Shelf Registration Statement providing for the sale by the Holders of all
of the Registrable Securities, as promptly as reasonably practicable but in any
event on or prior to the Filing Deadline. If the Shelf Registration Statement is
not an Automatic Shelf Registration Statement, the Company shall use its
reasonable best efforts to have such Shelf Registration Statement declared
effective by the SEC as promptly as reasonably practicable after filing thereof,
but in any event on or prior to the Effectiveness Deadline. If the Shelf
Registration Statement is an Automatic Shelf Registration Statement, the Company
shall use its reasonable best efforts to prepare and file a supplement to the
Prospectus to cover resales of the Registrable Securities by the Holders as
promptly as reasonably practicable after filing thereof, but in any event on or
prior to the Effectiveness Deadline.

(ii) Notwithstanding any other provision hereof, no Holder of Registrable
Securities shall be entitled to include any of its Registrable Securities in any
Shelf Registration Statement pursuant to this Agreement unless and until such
Holder agrees in writing to be bound by all of the provisions of this Agreement
applicable to such Holder and the Holder furnishes to the Company a fully
completed notice and questionnaire in the form attached as Appendix A to the
Offering Memorandum (the “Questionnaire”) and such other information in writing
as the Company may reasonably request in writing for use in connection with the
Shelf Registration Statement or Prospectus included therein and in any
application to be filed with or under state securities laws. The Company shall
issue a press release through a reputable national newswire service or publish
the information in a newspaper of general circulation in the City of New York,
or on its website, or through such other public medium as the Company deems
appropriate (the “Announcement”) of its filing (or intention to designate an
Automatic Shelf Registration Statement as) the Shelf Registration Statement and
of the anticipated Effective Date thereof. In order to be named as a selling
securityholder in the Prospectus at the time it is first made available for use,
each Holder must furnish the completed Questionnaire and such other information
that the Company may reasonably request in writing, if any, to the Company in
writing no later than the tenth Business Day prior to the anticipated Effective
Date as announced in the Announcement. Each Holder as to which any Shelf
Registration is being effected agrees to furnish to the Company from time to
time all information with respect to such Holder necessary to make the
information previously furnished to the Company by such Holder not materially
misleading.

(iii) From and after the Effective Date, upon receipt of a completed
Questionnaire and such other information that the Company may reasonably request
in writing, if any, the Company will use its reasonable best efforts to file as
promptly as reasonably practicable but in any event on or prior to the Filing
Deadline either (i) if then permitted by the Securities Act or the rules and
regulations thereunder (or then-current SEC interpretations thereof), a
supplement to the Prospectus naming such Holder as a selling securityholder and
containing such other information as necessary to permit such Holder to deliver
the Prospectus to

 

5



--------------------------------------------------------------------------------

purchasers of the Holder’s Registrable Securities, or (ii) if it is not then
permitted under the Securities Act or the rules and regulations thereunder (or
then-current SEC interpretations thereof) to name such Holder as a selling
securityholder in a supplement to the Prospectus, a post-effective amendment to
the Shelf Registration Statement or an additional Shelf Registration Statement
as necessary for such Holder to be named as a selling securityholder in the
Prospectus contained therein to permit such Holder to deliver the Prospectus to
purchasers of the Holder’s Securities (subject, in the case of either clause
(i) or clause (ii), to the Company’s right to suspend use of the Shelf
Registration Statement as described in Section 2(a)(iv) hereof). If a
post-effective amendment or additional Shelf Registration Statement is required
to be filed, the Company shall use its reasonable best efforts to have such
post-effective amendment or additional Shelf Registration Statement declared
effective by the SEC as promptly as reasonably practicable after filing thereof,
but in any event on or prior to the Effectiveness Deadline. The Company shall
not be required to file more than (A) three supplements to the Prospectus in any
fiscal quarter for all such Holders or (b) three post-effective amendments or
additional Shelf Registration Statements in any 180-day period for all such
Holders.

(iv) The Company agrees to use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective and the Prospectus usable for
resales until there are no Registrable Securities outstanding (the
“Effectiveness Period”); provided, however, that for 45 days or less (whether or
not consecutive) in any three-month period, and for 135 days or less (whether or
not consecutive) in any 12-month period, the Company shall be permitted, by
giving written notice to the Holders of Registrable Securities, to suspend sales
thereof if the Shelf Registration Statement is no longer effective or usable for
resales due to circumstances relating to pending developments, filings with the
SEC and similar events, or because the Prospectus contains an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary in order to make statements therein not misleading (any
period of suspension hereunder, a “Suspension Period”). If any Shelf
Registration Statement ceases to be effective or usable for resales by Holders
for any reason (other than by reason of any such Holder’s failure to provide a
Questionnaire, in which case the provisions of Section 2(a)(ii) or 2(a)(iii)
hereof shall apply) at any time during the Effectiveness Period, subject to the
existence of a Suspension Period as described in the proviso contained in the
immediately preceding sentence, the Company shall use its reasonable best
efforts to promptly cause such Shelf Registration Statement to become effective
under the Securities Act, and in any event shall, within ten Business Days of
such cessation of effectiveness or usability, (i) file with the SEC one or more
supplements to the Prospectus, post-effective amendments or reports under the
Exchange Act in a manner reasonably expected to obtain the withdrawal of any
order suspending the effectiveness of such Shelf Registration Statement, or
(ii) file with the SEC an additional Shelf Registration Statement. If a
post-effective amendment or an additional Shelf Registration Statement is filed,
the Company shall use its reasonable best efforts to (A) cause such
post-effective amendment or Shelf Registration Statement to become effective
under the Securities Act as promptly as reasonably practicable after such
filing, but in no event later than the applicable Effectiveness Deadline, and
(B) keep such post-effective amendment or Shelf Registration Statement
continuously effective until the end of the Effectiveness Period.

(v) If the Shelf Registration Statement is not an Automatic Shelf Registration
Statement, the Company shall not permit any securities other than the
Registrable Securities to

 

6



--------------------------------------------------------------------------------

be included in the Shelf Registration. The Company will provide to each Holder
named therein a reasonable number of copies of the Prospectus which is a part of
the Shelf Registration Statement, notify each such Holder of the Effective Date
and take such other actions as are required to permit unrestricted resales of
the Registrable Securities by such Holder. The Company further agrees to
supplement or amend the Shelf Registration Statement or supplement the
Prospectus if and as required by the rules, regulations or instructions
applicable to the registration form used by the Company for such Shelf
Registration Statement or by the Securities Act or by any other rules and
regulations thereunder for shelf registrations, and the Company agrees to
furnish to the Holders of Registrable Securities copies of any such supplement
or amendment as promptly as reasonably practicable after its being used or filed
with the SEC.

(b) Listing. The Company shall use its reasonable best efforts to maintain the
approval of the Common Stock for listing on the New York Stock Exchange.

(c) Expenses. The Company shall pay all Registration Expenses in connection with
any Shelf Registration Statement filed pursuant to Section 2(a) hereof
(including the reasonable fees and disbursements of Milbank, Tweed, Hadley &
McCloy LLP, as counsel for the Holders of the Registrable Securities in
connection with the review of any Shelf Registration Statement, Prospectus or
amendment or supplement thereto in accordance with the provisions of
Section 3(a) hereof). Except as provided herein, each Holder shall pay all
expenses of its counsel, underwriting discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of such Holder’s Registrable
Securities pursuant to the Shelf Registration Statement.

(d) Effective Shelf Registration Statement. If, after the Effective Date the
offering of Registrable Securities pursuant to a Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Shelf Registration
Statement will be deemed not to have been effective during the period of such
interference, until the offering of Registrable Securities pursuant to such
Shelf Registration Statement may legally resume.

(e) Liquidated Damages. In the event that:

(i) a Shelf Registration Statement is not filed with the SEC or designated as
such by the Company on or prior to the Filing Deadline pursuant to
Section 2(a)(i), then liquidated damages (“Liquidated Damages”) shall accrue on
the principal amount of the Securities at a rate equal to 0.25% per annum for
the first 90-day period from the day following such Filing Deadline, and
thereafter at a rate per annum of 0.50% of the principal amount of the
Securities;

(ii) (x) a Shelf Registration Statement is not declared effective by the SEC, or
(y) if the Company shall have designated a previously filed and effective
Automatic Shelf Registration Statement as the Shelf Registration Statement for
purposes of this Agreement, the Company shall not have filed a supplement to the
Prospectus to cover resales of the Registrable Securities by the Holders, in the
case of either (x) or (y), on or prior to the Effectiveness Deadline pursuant to
Section 2(a)(i), then Liquidated Damages shall accrue on the principal amount of
the Securities at a rate equal to 0.25% per annum for the first 90-day period
from the

 

7



--------------------------------------------------------------------------------

day following such Effectiveness Deadline, and thereafter at a rate per annum of
0.50% of the principal amount of the Securities;

(iii) following the Effective Date, (A) the Company fails to make any filing
required pursuant to Section 2(a)(iii) hereof prior to the Filing Deadline
applicable thereto, or (B) in the event such filing is a post-effective
amendment or additional Shelf Registration Statement, such post-effective
amendment or Shelf Registration Statement fails to become effective on or prior
to the Effectiveness Deadline applicable thereto, then Liquidated Damages shall
accrue on the principal amount of the Securities at a rate equal to 0.25% per
annum for the first 90-day period from the day following such Filing Deadline or
Effectiveness Deadline, as applicable, and thereafter at a rate per annum of
0.50% of the principal amount of the Securities;

(iv) following the Effective Date, a Shelf Registration Statement ceases to be
effective (without being succeeded immediately by an additional Shelf
Registration Statement that is filed and immediately becomes effective) or
usable for the offer and sale of the Registrable Securities, other than (x) in
connection with a Suspension Period or (y) as a result of a requirement to file
a post-effective amendment or supplement to the Prospectus to make changes to
the information regarding selling securityholders or the plan of distribution
provided for therein, and the Company does not cure the lapse of effectiveness
or usability within ten Business Days (or, if a Suspension Period is then in
effect, within ten Business Days following the expiration of such Suspension
Period), then Liquidated Damages shall accrue on the principal amount of the
Securities at a rate equal to 0.25% per annum for the first 90-day period from
the day following such tenth Business Day, and thereafter at a rate per annum of
0.50% of the principal amount of the Securities; provided, that if the
Suspension Period or Periods exceed 45 days in any three-month period or 135
days in any 12-month period, then, commencing with the 46th day in such
three-month period or the 136th day in such 12-month period, as the case may be,
Liquidated Damages shall accrue on the principal amount of the Securities at a
rate equal to 0.25% per annum for the first 90-day period from the day following
the 46th or 136th day, as the case may be, and thereafter at a rate per annum of
0.50% of the principal amount of the Securities; or

(v) the Company fails to name as a selling securityholder any Holder that had
complied timely with its obligations hereunder in a manner to entitle such
Holder to be so named in (A) any Shelf Registration Statement at the time it
first becomes effective or (B) any Prospectus at the later of time of filing
thereof or the time the Shelf Registration Statement of which the Prospectus
forms a part becomes effective, then Liquidated Damages will accrue on the
principal amount of Securities held by such Holder at a rate equal to 0.25% per
annum for the first 90-day period from the day following the effective date of
such Shelf Registration Statement or the time of filing of such Prospectus, as
the case may be, and thereafter at a rate per annum of 0.50% of the principal
amount of the Securities held by such Holder;

provided, however, that in no event shall Liquidated Damages accrue at a rate
per annum exceeding 0.50% of the principal amount of the Securities; and
provided further that Liquidated Damages on the principal amount of the
Securities as a result thereof shall cease to accrue:

(1) upon the filing or designation of a Shelf Registration Statement (in the
case of clause (i) above);

 

8



--------------------------------------------------------------------------------

(2) upon the Effective Date (in the case of clause (ii) above);

(3) upon the filing of a supplement to the Prospectus, a post-effective
amendment or an additional Shelf Registration Statement (in the case of clause
(iii)(A) above) or upon the Effective Date (in the case of clause (iii)(B)
above);

(4) upon such time as the Shelf Registration Statement which had ceased to
remain effective or usable for resales again becomes effective and usable for
resales (in the case of clause (iv) above); or

(5) upon the time such Holder is permitted to sell its Registrable Securities
pursuant to any Shelf Registration Statement and Prospectus in accordance with
applicable law (in the case of clause (v) above).

Any amounts of Liquidated Damages due pursuant to Section 2(e) will be payable
in cash on the next succeeding regular interest payment date for the Notes to
Holders entitled to receive such Liquidated Damages on the relevant record dates
for the payment of interest on such Notes.

Notwithstanding any provision in this Agreement, in no event shall Liquidated
Damages accrue to holders of Common Stock issued upon conversion of Notes. If
any Note ceases to be outstanding during any period for which Liquidated Damages
are accruing, the Company will prorate the Liquidated Damages payable with
respect to such Note.

(f) Specific Enforcement. Without limiting the remedies available to the
Holders, the Company acknowledges that any failure by it to comply with its
obligations under Section 2(a) hereof may result in material irreparable injury
to the Holders for which there is no adequate remedy at law, that it would not
be possible to measure damages for such injuries precisely and that, in the
event of any such failure, any Holder may obtain such relief as may be required
to specifically enforce the Company’s obligations under Section 2(a) hereof.

3. Registration Procedures. In connection with the obligations of the Company
with respect to the Shelf Registration Statement pursuant to Section 2(a)
hereof, the Company shall use its best efforts to:

(a) prepare and file with the SEC or designate a Shelf Registration Statement as
prescribed by Section 2(a)(i) hereof within the relevant time period specified
in Section 2(a)(i) hereof on the appropriate form under the Securities Act,
which filing shall (i) be selected by the Company, (ii) be available for the
sale of the Registrable Securities by the selling Holders thereof, and
(iii) comply as to form in all material respects with the requirements of the
applicable form and include all financial statements required by the SEC to be
filed therewith; the Company shall use its reasonable best efforts to cause such
Shelf Registration Statement to become effective and remain effective and the
Prospectus usable for resales in accordance with Section 2 hereof; provided,
however, that, before filing any Shelf Registration Statement or Prospectus or
any amendments or supplements thereto, the Company shall furnish to and afford
the Holders of the Registrable Securities covered by such Shelf Registration
Statement, their

 

9



--------------------------------------------------------------------------------

counsel and the managing underwriters, if any, a reasonable opportunity to
review copies of all such documents (excluding copies of any documents to be
incorporated by reference therein and all exhibits thereto) proposed to be
filed; and the Company shall not file any Shelf Registration Statement or
Prospectus or any amendments or supplements thereto in respect of which the
Holders must be afforded an opportunity to review prior to the filing of such
document if the Majority Holders, their counsel or the managing underwriters, if
any, shall reasonably object in a timely manner;

(b) subject to Section 2, prepare and file with the SEC such amendments and
post-effective amendments to the Shelf Registration Statement as may be
necessary to keep such Shelf Registration Statement effective for the
Effectiveness Period, and cause each Prospectus to be supplemented, if so
determined by the Company or requested by the SEC, by any required prospectus
supplement and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) under the Securities Act, and comply with the
provisions of the Securities Act, the Exchange Act and the rules and regulations
promulgated thereunder applicable to it with respect to the disposition of all
securities covered by a Shelf Registration Statement during the Effectiveness
Period in accordance with the intended method or methods of distribution by the
selling Holders thereof described in this Agreement and the Questionnaire;

(c) (i) furnish to each Holder of Registrable Securities included in the Shelf
Registration Statement and to each underwriter of an underwritten offering of
Registrable Securities, if any, without charge, as many copies of each
Prospectus, including each preliminary prospectus, and any amendment or
supplement thereto, and such other documents as such Holder or underwriter may
reasonably request, in order to facilitate the public sale or other disposition
of the Registrable Securities and (ii) consent to the use of the Prospectus or
any amendment or supplement thereto by each of the selling Holders of
Registrable Securities included in the Shelf Registration Statement in
connection with the offering and sale of the Registrable Securities covered by
the Prospectus or any amendment or supplement thereto;

(d) register or qualify the Registrable Securities under all applicable state
securities or “blue sky” laws of such jurisdictions by the time the applicable
Shelf Registration Statement has become effective under the Securities Act as
any Holder of Registrable Securities covered by a Shelf Registration Statement
and each underwriter of an underwritten offering of Registrable Securities shall
reasonably request in writing in advance of such date of effectiveness, and do
any and all other acts and things which may be reasonably necessary or advisable
to enable such Holder and underwriter to consummate the disposition in each such
jurisdiction of such Registrable Securities owned by such Holder; provided,
however, that the Company shall not be required to (i) qualify as a foreign
entity or as a dealer in securities in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (ii) file any
general consent to service of process in any jurisdiction where it would not
otherwise be subject to such service of process or (iii) subject itself to
taxation in any such jurisdiction if it is not then so subject;

(e) as promptly as reasonably practicable notify each Holder of Registrable
Securities, their counsel and the managing underwriters, if any, and as promptly
as reasonably practicable confirm such notice in writing (i) when a Shelf
Registration Statement has become effective and when any post-effective
amendments thereto become effective, (ii) of any request by the SEC or

 

10



--------------------------------------------------------------------------------

any state securities authority for amendments and supplements to a Shelf
Registration Statement or Prospectus or for additional information after the
Shelf Registration Statement has become effective, (iii) of the issuance by the
SEC or any state securities authority of any stop order suspending the
effectiveness of a Shelf Registration Statement or the qualification of the
Registrable Securities in any jurisdiction described in Section 3(d) hereof or
the initiation of any proceedings for that purpose, (iv) if, between the
Effective Date and the closing of any sale of Registrable Securities covered
thereby, any of the representations and warranties of the Company contained in
any purchase agreement, securities sales agreement or other similar agreement
cease to be true and correct in all material respects, (v) of the happening of
any event or the failure of any event to occur or the discovery of any facts,
during the Effectiveness Period, which makes any statement made in a Shelf
Registration Statement or the related Prospectus untrue in any material respect
or which causes such Shelf Registration Statement or Prospectus to omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading, and (vi) of the
reasonable determination of the Company that a post-effective amendment to the
Shelf Registration Statement would be appropriate;

(f) obtain the withdrawal of any order suspending the effectiveness of the Shelf
Registration Statement as promptly as reasonably practicable;

(g) furnish to each Holder of Registrable Securities included within the
coverage of a Shelf Registration Statement, without charge, at least one
conformed copy of the Shelf Registration Statement relating to such Shelf
Registration and any post-effective amendment thereto (without documents
incorporated therein by reference or exhibits thereto, unless requested);

(h) cooperate with the selling Holders of Registrable Securities to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends and registered in
such names as the selling Holders or the underwriters may reasonably request at
least two Business Days prior to the closing of any sale of Registrable
Securities pursuant to the Shelf Registration Statement;

(i) as promptly as reasonably practicable after the occurrence of any event
specified in Section 3(e)(ii), 3(e)(iii), 3(e)(v) (subject to the respective
grace periods set forth in Section 2(a)(iv)) or 3(e)(vi) hereof, prepare a
supplement or post-effective amendment to the Shelf Registration Statement or
the related Prospectus or any document incorporated therein by reference or file
any other required document so that, as thereafter delivered to the purchasers
of the Registrable Securities, such Prospectus will not include any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and the Company shall notify each Holder to suspend use of
the Prospectus as promptly as reasonably practicable after the occurrence of
such an event, and each Holder hereby agrees to suspend use of the Prospectus
until the Company has amended or supplemented the Prospectus to correct such
misstatement or omission;

 

11



--------------------------------------------------------------------------------

(j) subject to Section 5 hereof, enter into such agreements (including
underwriting agreements) as are customary in underwritten offerings and take all
such other appropriate actions in connection therewith as are reasonably
requested by the Holders collectively holding at least 50% in aggregate
principal amount or number, as the context requires, of the outstanding
Registrable Securities in order to expedite or facilitate the registration or
the disposition of the Registrable Securities;

(k) whether or not an underwriting agreement is entered into and whether or not
the registration is an underwritten registration, if requested by (x) any
Initial Purchaser, in the case where such Initial Purchaser holds Securities
acquired by it as part of its initial placement and (y) Holders collectively
holding at least 50% in aggregate principal amount or number, as the context
requires, of the outstanding Registrable Securities: (i) make such
representations and warranties to Holders of such Registrable Securities and the
underwriters (if any), with respect to the business of the Company and its
subsidiaries as then conducted and with respect to the Shelf Registration
Statement, Prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each case, as are customarily made by
issuers to underwriters in underwritten offerings, and confirm the same if and
when requested; (ii) obtain opinions of counsel to the Company and updates
thereof (which may be in the form of a reliance letter) in form and substance
reasonably satisfactory to the managing underwriters, addressed to the
underwriters (if any) covering the matters customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by such underwriters (it being agreed that the matters to be covered
by such opinion may be subject to customary qualifications and exceptions);
(iii) obtain “cold comfort” letters and updates thereof in form and substance
reasonably satisfactory to the managing underwriters from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any business acquired by the Company
for which financial statements and financial data are, or are required to be,
included in the Registration Statement), addressed to each of the underwriters,
such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with underwritten
offerings and such other matters as reasonably requested by such underwriters in
accordance with Statement on Auditing Standards No. 72; and (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures no less favorable than those set forth in Section 4
hereof (or such other provisions and procedures acceptable to Holders
collectively holding a majority in aggregate principal amount or number, as the
context requires, of Registrable Securities covered by such Shelf Registration
Statement and the managing underwriters) customary for such agreements with
respect to all parties to be indemnified pursuant to said Section (including,
without limitation, such underwriters and selling Holders); and in the case of
an underwritten registration, the above requirements shall be satisfied at each
closing under the related underwriting agreement or as and to the extent
required thereunder;

(l) make reasonably available for inspection by any selling Holder of
Registrable Securities who certifies to the Company that it has a current
intention to sell Registrable Securities pursuant to the Shelf Registration, any
underwriter participating in any such disposition of Registrable Securities, if
any, and any attorney, accountant or other agent retained by any such selling
Holder or underwriter (collectively, the “Inspectors”), at the offices where

 

12



--------------------------------------------------------------------------------

normally kept, during the Company’s normal business hours, all financial and
other records, pertinent organizational and operational documents and properties
of the Company and its subsidiaries (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the officers, trustees and employees of the Company
and its subsidiaries to supply all relevant information in each case reasonably
requested by any such Inspector in connection with such Shelf Registration
Statement; records and information which the Company believes, in good faith, to
be confidential and any Records and information which it notifies the Inspectors
are confidential shall not be disclosed to any Inspector except where (i) the
disclosure of such Records or information is necessary to avoid or correct a
material misstatement or omission in such Shelf Registration Statement, (ii) the
release of such Records or information is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction or is necessary in connection
with any action, suit or proceeding or (iii) such Records or information
previously has been made generally available to the public; each selling Holder
of such Registrable Securities will be required to agree in writing that Records
and information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it as the basis for any market
transactions in the securities of the Company unless and until such is made
generally available to the public through no fault of an Inspector or a selling
Holder; and each selling Holder of such Registrable Securities will be required
to further agree in writing that it will, upon learning that disclosure of such
Records or information is sought in a court of competent jurisdiction, or in
connection with any action, suit or proceeding, give notice to the Company and
allow the Company at its expense to undertake appropriate action to prevent
disclosure of the Records and information deemed confidential;

(m) comply with all applicable rules and regulations of the SEC so long as any
provision of this Agreement shall be applicable and make generally available to
its securityholders earning statements satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) no later than 45 days after the end of any
twelve-month period (or 90 days after the end of any twelve-month period if such
period is a fiscal year) (i) commencing at the end of any fiscal quarter in
which Registrable Securities are sold to underwriters in a firm commitment or
best efforts underwritten offering and (ii) if not sold to underwriters in such
an offering, commencing on the first day of the first fiscal quarter of the
Company after the Effective Date, which statements shall cover said twelve-month
periods, provided that the obligations under this Section 3(n) shall be
satisfied by the timely filing of quarterly and annual reports on Forms 10-Q and
10-K under the Exchange Act;

(n) cooperate with each seller of Registrable Securities covered by a Shelf
Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the NASD;

(o) take all other steps reasonably practicable to effect the registration of
the Registrable Securities covered by a Shelf Registration Statement
contemplated hereby; and

(p) the Company may require each seller of Registrable Securities as to which
any registration is being effected to furnish to it such information regarding
such seller as may be required by the staff of the SEC to be included in a Shelf
Registration Statement; the Company

 

13



--------------------------------------------------------------------------------

may exclude from such registration the Registrable Securities of any seller who
fails to furnish such information within a reasonable time after receiving such
request; and the Company shall have no obligation to register under the
Securities Act the Registrable Securities of a seller who so fails to furnish
such information.

Each Holder agrees that, upon receipt of any notice from the Company of the
occurrence of any event specified in Section 3(e)(ii), 3(e)(iii), 3(e)(v) or
3(e)(vi) hereof, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to a Shelf Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(i) hereof or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, if so directed by the Company, such Holder will deliver to the
Company (at its expense) all copies in such Holder’s possession, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice. If the Company shall give any such notice to suspend the disposition of
Registrable Securities pursuant to a Shelf Registration Statement, the Company
shall use its reasonable best efforts to file and have declared effective (if an
amendment) as promptly as reasonably practicable after the resolution of the
related matters an amendment or supplement to the Shelf Registration Statement
and related Prospectus.

4. Indemnification and Contribution. (a) The Company hereby agrees to indemnify
and hold harmless the Initial Purchasers, each Holder, each underwriter who
participates in an offering of the Registrable Securities in accordance with
Section 5 hereof, each Person, if any, who controls any of such parties within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act and each of their respective directors, officers, employees and agents, as
follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in a Shelf Registration Statement (or any amendment
thereto) or the Prospectus (or any amendment or supplement thereto) or the
omission or alleged omission therefrom of a material fact required to be stated
therein, in the light of the circumstances under which they were made, not
misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission referred to in Section 4(a)(1) above, or any such
alleged untrue statement or omission, provided that (subject to Section 4(d)
hereof) such settlement is effected with the prior written consent of the
Company; and

(iii) against any and all expenses whatsoever, as incurred (including the
reasonable fees and disbursements of counsel chosen by the Initial Purchasers or
such Holder), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission referred to in Section

 

14



--------------------------------------------------------------------------------

4(a)(1) above, or any such alleged untrue statement or omission, to the extent
that any such expense is not paid under subparagraph (i) or (ii) of this
Section 4(a);

provided, however, that this indemnity does not apply to any loss, liability,
claim, damage or expense to the extent arising out of an untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished in writing to the Company by any
Initial Purchaser through the Representatives or such Holder or underwriter for
use in the Shelf Registration Statement (or any amendment thereto) or any
Prospectus (or any amendment or supplement thereto).

(b) Each Initial Purchaser and each Holder or underwriter agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors and
officers (including each officer of the Company who signed the Shelf
Registration Statement), and each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act against any and all loss, liability, claim, damage and expense
whatsoever described in the indemnity contained in Section 4(a) hereof, as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Shelf Registration Statement (or any
amendment thereto) or the Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser, Holder or underwriter expressly for use in
such Shelf Registration Statement (or any amendment thereto) or such Prospectus
(or any amendment or supplement thereto); provided, however, that no Initial
Purchaser, Holder or underwriter shall be liable for any claims hereunder in
excess of the amount of net proceeds received by such Holder from the sale of
Registrable Securities.

(c) Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action commenced against it in
respect of which indemnity may be sought hereunder, but failure to so notify an
indemnifying party shall not relieve such indemnifying party from any liability
which it may have under this Section 4 to the extent that it is not materially
prejudiced by such failure as a result thereof, and in any event shall not
relieve it from liability which it may have otherwise on account of this
indemnity agreement. In the case of parties indemnified pursuant to Section 4(a)
or (b) above, counsel to the indemnified parties shall be selected by such
parties (subject to being reasonably acceptable to the indemnifying party). An
indemnifying party may participate at its own expense in the defense of such
action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party, which shall not be
unreasonably withheld) also be counsel to the indemnified party. In no event
shall the indemnifying parties be liable for the fees and expenses of more than
one counsel (in addition to local counsel), separate from their own counsel, for
all indemnified parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances. No indemnifying party shall, without the
prior written consent of the indemnified parties, which shall not be
unreasonably withheld, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 4 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent
(i) includes an

 

15



--------------------------------------------------------------------------------

unconditional written release of each indemnified party from all liability
arising out of such litigation, investigation, proceeding or claim and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any indemnified party.

(d) If at any time an indemnified party shall have validly requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 4(a)(ii) effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement set forth in this Section 4 is for any reason held
to be unenforceable by an indemnified party although applicable in accordance
with its terms, the Company, on the one hand, and the Initial Purchasers, the
Holders and any underwriter, on the other hand, shall contribute to the
aggregate losses, liabilities, claims, damages and expenses of the nature
contemplated by such indemnity agreement incurred by the Company and the
Holders, as incurred; provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any Person that was not guilty of such fraudulent
misrepresentation. As between the Company, on the one hand, and the Initial
Purchasers, the Holders and any underwriter, on the other hand, such parties
shall contribute to such aggregate losses, liabilities, claims, damages and
expenses of the nature contemplated by such indemnity agreement in such
proportion as shall be appropriate to reflect the relative fault of the Company,
on the one hand, and the Initial Purchasers, the Holders and any underwriter, on
the other hand, with respect to the statements or omissions which resulted in
such loss, liability, claim, damage or expense, or action in respect thereof, as
well as any other relevant equitable considerations. The relative fault of the
Company, on the one hand, and of the Initial Purchasers, the Holders and any
underwriter, on the other hand, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, on the one hand, or by or on behalf of the Initial
Purchasers, the Holders and any underwriter, on the other, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company, the Initial Purchasers, the
Holders and any underwriters agree that it would not be just and equitable if
contribution pursuant to this Section 4 were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the relevant equitable considerations. For purposes of this Section 4, each
Affiliate of a Holder, and each director, officer and employee and Person, if
any, who controls a Holder or such Affiliate within the meaning of Section 15 of
the Securities Act shall have the same rights to contribution as such Holder,
and each trustee and officer of the Company, and each Person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Company.

 

16



--------------------------------------------------------------------------------

5. Underwritten Registration; Participation Therein. In no event will the method
of distribution of the Registrable Securities take the form of an underwritten
offering without the prior written consent of the Company. No Holder may
participate in an underwritten registration hereunder unless such Holder
(a) agrees to sell such Holder’s Registrable Securities on the basis provided in
the underwriting arrangement approved by the Persons entitled hereunder to
approve such arrangements and (b) completes and executes all reasonable
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up letters and other documents reasonably required under the terms of such
underwriting arrangements.

6. Selection of Underwriters. The Holders of Registrable Securities covered by
the Shelf Registration Statement who desire to do so may sell the Securities
covered by such Shelf Registration in an underwritten offering, subject to the
provisions of Sections 3(k) and 5 hereof. In any such underwritten offering, the
underwriter or underwriters and manager or managers that will administer the
offering will be selected by the Holders of a majority in aggregate principal
amount or number, as the context requires, of the Registrable Securities
included in such offering; provided, however, that such underwriters and
managers must be reasonably satisfactory to the Company.

7. Miscellaneous.

(a) Rule 144 and Rule 144A. For so long as it is subject to the reporting
requirements of Section 13 or 15 of the Exchange Act and any Registrable
Securities remain outstanding, the Company will file the reports required to be
filed by it under the Securities Act and Section 13(a) or 15(d) of the Exchange
Act and the rules and regulations adopted by the SEC thereunder; provided,
however, that if the Company ceases to be so required to file such reports, it
will, upon the request of any Holder (a) make publicly available such
information as is necessary to permit sales of its securities pursuant to
Rule 144 under the Securities Act, (b) deliver such information to a prospective
purchaser as is necessary to permit sales of its securities pursuant to
Rule 144A under the Securities Act, and (c) take such further action that is
reasonable in the circumstances, in each case, to the extent required from time
to time to enable such Holder to sell its Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 under the Securities Act, as such rule may be amended
from time to time, (ii) Rule 144A under the Securities Act, as such rule may be
amended from time to time, or (iii) any similar rules or regulations hereafter
adopted by the SEC. Upon the request of any Holder of Registrable Securities,
the Company will deliver to such Holder a written statement as to whether it has
complied with such requirements.

(b) No Inconsistent Agreements. The Company has not entered into, and will not
enter into, any agreement which conflicts with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof. The rights granted to the Holders hereunder do not in any way
conflict with the rights granted to the holders of the Company’s other issued
and outstanding securities under any such agreements.

(c) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has

 

17



--------------------------------------------------------------------------------

obtained the written consent of Holders of a majority in aggregate principal
amount or number, as the context requires, of the outstanding Registrable
Securities affected by such amendment, modification, supplement, waiver or
departure; provided that no amendment, modification or supplement or waiver or
consent to the departure with respect to the provisions of Section 4 hereof
shall be effective as against any Holder of Registrable Securities unless
consented to in writing by such Holder of Registrable Securities.
Notwithstanding the foregoing sentence, (i) this Agreement may be amended,
without the consent of any Holder of Registrable Securities, by written
agreement signed by the Company and the Initial Purchasers, to cure any
ambiguity, correct or supplement any provision of this Agreement that may be
inconsistent with any other provision of this Agreement or to make any other
provisions with respect to matters or questions arising under this Agreement
which shall not be inconsistent with other provisions of this Agreement,
(ii) this Agreement may be amended, modified or supplemented, and waivers and
consents to departures from the provisions hereof may be given, by written
agreement signed by the Company and the Initial Purchasers to the extent that
any such amendment, modification, supplement, waiver or consent is, in their
reasonable judgment, necessary or appropriate to comply with applicable law
(including any interpretation of the Staff of the SEC) or any change therein and
(iii) to the extent any provision of this Agreement relates to the Initial
Purchasers, such provision may be amended, modified or supplemented, and waivers
or consents to departures from such provisions may be given, by written
agreement signed by the Initial Purchasers and the Company.

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 7(d),
which address initially is, with respect to the Initial Purchasers, the
respective addresses set forth in the Purchase Agreement; and (ii) if to the
Company, initially at the Company’s address set forth in the Purchase Agreement
and thereafter at such other address, notice of which is given in accordance
with the provisions of this Section 7(d).

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of the Initial Purchasers,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided, however, that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement, the indenture relating to
the Notes or the articles of incorporation or bylaws of the Company, as amended.
If any transferee of any Holder shall acquire Registrable Securities, in any
manner, whether by operation of law or otherwise, such Registrable Securities
shall be held subject to all of the terms of this Agreement, and by taking and
holding such Registrable Securities, such Person shall be conclusively deemed to
have agreed to be bound by and to perform all of the

 

18



--------------------------------------------------------------------------------

terms and provisions of this Agreement and such Person shall be entitled to
receive the benefits hereof.

(f) Third Party Beneficiaries. Each Holder shall be a third party beneficiary of
the agreements made hereunder between the Company and the Initial Purchaser, and
the Initial Purchasers shall have the right to enforce such agreements directly
to the extent it deems such enforcement necessary or advisable to protect its
rights or the rights of Holders hereunder.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE
OF NEW YORK. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE TERMS
AND CONDITIONS SET FORTH HEREIN, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
MATTERS CONTEMPLATED HEREBY, IRREVOCABLY WAIVES ANY DEFENSE OF LACK OF PERSONAL
JURISDICTION AND IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT. EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO
SO UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Securities Held by the Company or its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or any Affiliates
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.

 

19



--------------------------------------------------------------------------------

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Very truly yours, BRE PROPERTIES, INC.

By:

  /s/ Edward F. Lange, Jr.   Name: Edward F. Lange, Jr.   Title: Executive Vice
President, Chief Financial Officer and Secretary

CONFIRMED AND ACCEPTED, as of the date first above written:

 

WACHOVIA CAPITAL MARKETS, LLC. DEUTSCHE BANK SECURITIES INC.

By:

  WACHOVIA CAPITAL MARKETS, LLC

By:

  /s/ Steven Gray   Name: Steven Gray   Title: Senior Vice President

 

21